DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
Claims 1-20 were cancelled in a preliminary amendment. Claims 21-36 were added and ae pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-35 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 14-19 and 21-23 of U.S. Patent No. 11,069,975. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to similar concepts of improving wireless communication between a wireless base station and a plurality of remote wireless computing user devices (UEs) based on aiming downlink wireless signals from a base station in a beam shaped waveform in a determined direction for each remote UE that is identified as allocated a time period for communication with the base station according to a schedule.
Regarding claim 21 11,069,975 discloses a method for communicating wireless signals with a plurality of user equipment devices (UEs) (claim 12), comprising:
monitoring wireless signals communicated by a base station (claim 12);
decoding a protocol for wireless control signals included in the monitored wireless signals, wherein the decoded protocol for the wireless control signals is used to separately identify each UE and determine an allocation schedule that includes allocated transmit/receive time periods in the allocation schedule for each identified UE to communicate wireless signals between the base station and each identified UE (claim 12);
detecting a direction for uplink wireless signals that are communicated by each identified UE to the base station during each identified UEs allocated transmit/receive time period (claim 12); and
arranging a beam antenna for multiplex generation of a beam in the detected direction of each identified UE based on downlink wireless signals communicated by the base station to each identified UE (claim 12).
Regarding claim 22 11,069,975 discloses the method of claim 21, further comprising: managing the monitoring, the decoding, the detecting, and arranging to provide an increase over time in downlink wireless signals that are received by one or more identified UEs (claim 12).
Regarding claim 23 11,069,975 discloses the method of claim 21, wherein the detecting of the direction includes detecting an azimuthal direction for the uplink wireless signals (claim 12).
Regarding claim 24 11,069,975 discloses the method of claim 21, wherein the detecting of the direction includes detecting an elevation direction for the uplink wireless signals (claim 12).
Regarding claim 25 11,069,975 discloses the method of claim 21, wherein the detecting of the direction is a detecting with an angle-of-arrival (AoA) detector (claim 12).
Regarding claim 26 11,069,975 discloses the method of claim 21, further comprising:
determining a gain of the uplink wireless signals that correspond to each identified UE (claim 14); and
employing the gain to determine another gain to radiate each beam waveform in the determined direction of each identified UE (claim 14).
Regarding claim 27 11,069,975 discloses the method of claim 21, further comprising:
determining a gain of the uplink wireless signals that correspond to each identified UE (claim 15); and
employing the determined gain and the determined direction for each identified UE to determine a distance to each location of each identified UE (claim 15).
Regarding claim 28 11,069,975 discloses the method of claim 21, further comprising: determining a carrier associated with each identified UE based on a determination of one or more frequencies of the wireless signals communicated between the each identified UE and the base station (claim 16).
Regarding claim 29 11,069,975 discloses the method of claim 21, further comprising: providing, to one or more third parties, one or more of a determined location for each identified UE or a wireless service provider carrier associated with each identified UE or non-identified UEs (claim 17).
Regarding claim 30 11,069,975 discloses the method of claim 21, further comprising: detecting a position and/or orientation of the beam antenna with one or more of an accelerometer, a gyroscope, a compass, an altimeter, and a satellite geolocation device (claim 19).
Regarding claim 31 11,069,975 discloses the method of claim 21, further comprising: arranging another beam antenna to receive a beam waveform that is based on downlink wireless signals communicated by the base station (claim 18).
Regarding claim 32 11,069,975 discloses the method of claim 21, further comprising: simultaneously radiating two or more beam waveforms with the beam antenna in two or more different directions corresponding to two or more identified UEs based on two or more different downlink wireless signals from the base station that separately correspond to the two or more identified UEs (claim 21).
Regarding claim 33 11,069,975 discloses the method of claim 21, wherein the arranging of the beam antenna includes an arranging of a holographic beam forming (HBF) antenna (claim 22).
Regarding claim 34 11,069,975 discloses the method of claim 21, wherein the arranging of the beam antenna includes an arranging of a parabolic antenna, a spherical antenna, a helical antenna, a yagi antenna, horn antenna, or phased array antenna (claim 22).
Regarding claim 35 11,069,975 discloses a system, comprising:
one or more processors; and one or more memories coupled to the one or more processors and having instructions stored thereon, wherein the one or more processors, in executing the instructions, carry out the method of claim 21 (claim 23).
Allowable Subject Matter
Claims 21-36 are allowed.
The present application is a continuation of application number 16/846,670, now USPN 11,069,975, and the claims recite elements similar to those of the parent case.
The closest art found in this search was US 2019/0053013 to Markhovsky at al. In this reference, a location management unit can detect downlink signals and extract technology information that is used to identify separate UEs (paragraphs 0428-0429, 0535, 0568-0575). It also discloses using AoA information for UE positioning (paragraph 0354). However, the reference is silent with regards to determining a Tx/Rx schedule for each identified UE, using the schedule to detect AoA data (azimuth and elevation), and employing the schedule and the AoA data to arrange beam antenna to multiplex generation of a beam in a particular direction of each UE. No other referenced was found to cure these deficiencies.
Thus, the combination of elements as recited in the claims, are not met by the prior art and the claims are deemed allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2017/0127296 to Gustafsson et al. – which discloses a BTS comprises a Multiple Input Multiple Output (MIMO) antenna array configured for beamforming and MIMO transmission.
US PGPUB 2013/0231066 to Zander et al. – that teaches to adjust transmission parameters of said antenna arrangement with respect to a geographical position of the mobile communication terminal with respect to a geographical position data received from said arrangement for providing a geographical position of the mobile communication terminal.
US PGPUB 2014/0198684 to Gravely et al. – that discloses determining an interface link protocol for communicating with terminal equipment via the telecommunication system. The interface link protocol can be determined based on analyzing an organization of the data retrieved from the communication link.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466







/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466